776 F.2d 964
Willie James GLOVER, Plaintiff-Appellee,v.ALABAMA DEPARTMENT OF CORRECTIONS, et al., Defendants-Appellants.
No. 83-7122.
United States Court of Appeals,Eleventh Circuit.
Nov. 21, 1985.

Jack M. Curtis, Asst. Atty. Gen., Montgomery, Ala., for Towns.
Bobby N. Bright, Gen. Counsel, Ala., Dept. of Corrections, Montgomery, Ala., for defendants-appellants Ala. Dept. of Corrections.
Frank Wilson, Montgomery, Ala., for plaintiff-appellee.
Appeal from the United States District Court for the Middle District of Alabama, ROBERT E. VARNER, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES OF AMERICA
Before GODBOLD, Chief Judge, RONEY and SMITH*, Circuit Judges.
PER CURIAM:


1
The district court decision in the above case was affirmed.   Glover v. Alabama Department of Corrections, 734 F.2d 691 (11th Cir.1984).  A petition for rehearing was denied with an opinion.   Glover v. Alabama Department of Corrections, 753 F.2d 1569 (11th Cir.1984).


2
The judgment of this court was vacated by the United States Supreme Court for further consideration in light of Kentucky v. Graham, 473 U.S. ----, 105 S.Ct. 3099, 87 L.Ed.2d 114 (1985).   Alabama Department of Corrections v. Glover, --- U.S. ----, 106 S.Ct. 40, 88 L.Ed.2d 33 (1985).


3
Inasmuch as Kentucky v. Graham involves only the award of attorney fees, the judgment of this court is reinstated as to all other matters.  Insofar as our judgment affirmed the award of attorney fees against the State of Alabama, that part of the opinion remains vacated.  The district court judgment awarding attorney fees against the State is vacated, and the case is remanded to the district court for further consideration in light of Kentucky v. Graham, 473 U.S. ----, 105 S.Ct. 3099, 87 L.Ed.2d 114 (1985).


4
AFFIRMED in part, VACATED and REMANDED in part.



*
 Honorable Edward S. Smith, U.S. Circuit Judge for the Federal Circuit, sitting by designation